Citation Nr: 1612461	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  98-17 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to October 1993.  This appeal arises from a November 1997 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.

In March 2000, August2004, and May 2009, the Board remanded the claim for additional development.

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran has a diagnosis of PTSD that is related to an in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Furthermore, given the favorable disposition herein, any deficiencies in complying with VCAA would be harmless error.

II.  Claim for Service Connection

A.  General Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

B.  Analysis

In this instance, the Veteran has claimed to have PTSD as a result of multiple in-service stressors.  He contends that he was verbally abused in basic training.  He also contends that, in 1990, he severely injured an airman named T.B. in a fight.  The Veteran further alleges that, while in Somalia, he was exposed to potential danger while accompanying U.S. Army convoys; that he was 50 yards from his base when a firefight broke out; that he awoke one morning to witness U.S. attack helicopters providing fire support to soldiers in a nearby city; and that he killed a Somali citizen in order to retrieve a firearm for a U.S. Army sergeant.


The Board recognizes that absent objective evidence that the veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of an in-service stressor.  Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

Here, such corroborative evidence has been supplied in the form of the Veteran's service personnel records.  The service personnel records confirm that the Veteran served in Somalia from December 1992 to March 1993 as a wireman and participated in Operation Restore Hope.  Additionally, command chronologies, including for February 5-24, 1993, indicate that the 9th Communication Battalion embarked over 1,800,000 pounds of equipment and 163 personnel for initial redeployment from Operation Restore Hope.  It was also noted that Rear party personnel and equipment remaining in Somalia returned to the United States on April 30, 1993.  The Veteran's personnel record indicates that he returned from Somalia on March 17, 1993, indicating that he was part of the rear party.  The statements from the Veteran have also been consistent throughout the entire appeal.  No evidence of record appears to impugn his credibility.  As such, the Board finds that the Veteran's report of his in-service stressors, coupled with the corroborating evidence found in his service personnel records, satisfies the requirement of an in-service stressor.  

The remaining question is whether the Veteran has PTSD as a result of those in-service stressors.  In this matter, there is conflicting medical evidence.

In February 2013, a VA compensation and pension examiner performed an examination and opined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria based on that day's evaluation.  The examiner considered a single stressor:  that the Veteran fired into a crowd to regain control of his weapon after it was grabbed by a civilian during a convoy.  The examiner felt that this stressor was not adequate to support a diagnosis of PTSD, as the examiner felt that the stressor was not related to any potential terroristic, hostile or military activity.  In an addendum, the examiner also specified that she felt the Veteran did not display the full constellation of PTSD symptoms.

Contrastingly, psychiatric treatment records for the Veteran show ongoing treatment for PTSD from 2001 through at least 2011.  A psychiatric note from May 2001 contains a diagnosis of PTSD.  In February 2002, a psychiatric examiner indicated that he Veteran had possible PTSD due to experiences while serving on active duty in Somalia, when he shot a person.  In March 2002, a psychiatric examiner specified that the Veteran met the Axis I requirements for a diagnosis of PTSD.  In December 2006, another psychiatric examiner gave the Veteran a diagnosis of PTSD specifically due to intense fear that occurred while he was serving in Somalia.  Another record from May 2011 also contains a diagnosis of PTSD.

The Board acknowledges the negative opinion of the February 2013 VA examiner who opined that the Veteran did not have a current diagnosis of PTSD; however, the examiner made no acknowledgement of the multiple psychiatric records which contain Axis I diagnoses of PTSD throughout the record.  In consideration of the Veteran's ongoing psychiatric records which contain multiple diagnoses of PTSD related to an in-service stressor, the medical evidence is at the very least in equipoise.  The Board will therefore apply the benefit-of-the-doubt doctrine.  As the evidence of record shows an in-service stressor, a diagnosis of PTSD, and satisfactory evidence of a link between the two, service connection for PTSD is granted.

ORDER

Service connection for PTSD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


